EXHIBIT [Official Seal of State of Nevada] DEAN HELLER Secretary of State 206 North Carson Street Carson City, Nevada 89701-4299 (775) 684 5708 Website: secretaryofstate.biz Entity # E0432792006-5 Document Number: 20060369735-21 Date Filed: 6/9/2006 8:30:50 AM In the office of Dean Heller Secretary of State Articles Of Incorporation (PURSUANT TO NRS 78) Name of Incorporation: CRC Crystal Research Corporation Resident Agent: Integrity Stock Transfer Name and Street Address: 2920 N. Green Valley Parkway Building 5, Suite 527 Henderson, NV 89014 Number of shares with par value: 250,000,000.00 Par value: $0.001 Name & Addresses of Board of Directors/Trustee: Dr. Kiril Pandelisev 4952 East Encanto Street Mesa, AZ 85205 Purposes: Names, Address and Signature of Incorporator: Dr. Kiril Pandelisev 4952 East Encanto Street Mesa, AZ 85205 Certificate of Acceptance of Appointment of Resident Agent: /s/ Dr. Kiril Pandelisev June 9, 2006
